      Case 2:17-cr-00205-WBS Document 69 Filed 11/19/20 Page 1 of 4


1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT

9                       EASTERN DISTRICT OF CALIFORNIA

10                                 ----oo0oo----

11

12   UNITED STATES OF AMERICA,              No. 2:17-cr-00205 WBS
13                 Plaintiff,

14        v.                                ORDER
15   GRANT NOTT,

16                 Defendant.

17

18                                 ----oo0oo----

19             Defendant has filed a motion for compassionate release

20   under 18 U.S.C. § 3582(c)(1)(A)(i).1      (Docket No. 55.)

21             The court recognizes that defendant is overweight, has

22   mental health issues, and is housed at FCI Terminal Island, which

23   has had numerous inmates test positive for the coronavirus,

24   including defendant.2      Nevertheless, defendant is only 32 years

25        1    The court previously denied a similar pro se motion by
26   defendant based on failure to exhaust (Docket Nos. 52, 54),
     though defendant represents, and the government agrees, that he
27   has now exhausted his administrative remedies.

28        2    Defendant contends that his PTSD, anxiety, and
                                     1
      Case 2:17-cr-00205-WBS Document 69 Filed 11/19/20 Page 2 of 4


1    old, and it appears that the Bureau of Prisons has been able to

2    sufficiently treat his medical and mental health conditions,

3    including his diagnosis of COVID-19.3      Overall, defendant has not

4    shown that his obesity and mental health, along with the COVID-19

5    pandemic, qualify as extraordinary and compelling reasons for

6    release under 18 U.S.C. § 3582(c)(1)(A) and U.S.S.G. § 1B1.13.

7    See, e.g., United States v. Williams, No. 2:13-cr-383 TLN, 2020

8    WL 3402439, *2 (E.D. Cal. June 19, 2020) (defendant’s confinement

9    at FCI Lompoc and diagnosis of hypertension along with other

10   medical history and prevalence of COVID-19, was insufficient to

11   show extraordinary circumstances under 18 U.S.C. §

12   3582(c)(1)(A)).

13             The court also recognizes defendant’s desire to care

14   for his elderly grandparents.      Lower courts are split on whether

15   the need to care for elderly parents is an extraordinary and

16   compelling circumstance allowing for compassionate release.      See,

17   e.g., United States v. Ledezma-Rodriguez, No. 3:00-CR-00071, 2020

18   WL 3971517, at *7 (S.D. Iowa July 14, 2020) (noting disagreement

19   among courts and finding that the need to care for a parent could

20   be sufficient in some circumstances); United States v. Bucci, 409
21   depression increase his risk from COVID-19. While a few district
22   courts have noted evidence that these conditions can lead to an
     increased risk of infections, see, e.g., Doe v. Barr, No. 20-cv-
23   2141-LB, 2020 WL 1820667, *4 (N.D. Cal. Apr. 12, 2020), there
     does not appear to be a consensus as to these risk factors as
24   there is with many medical conditions such as obesity. The court
     assumes, without deciding, that defendant’s mental health issues
25   place him at a higher risk of complications from COVID-19.
26        3    The court also notes that the outbreak of COVID-19 at
27   FCI Terminal Island appears to have largely subsided, as
     discussed by the government in its brief.
28
                                         2
      Case 2:17-cr-00205-WBS Document 69 Filed 11/19/20 Page 3 of 4


1    F. Supp. 3d 1, 2 (D. Mass. 2019) (holding that courts could

2    consider factors not enumerated by the Sentencing Commission and

3    that being a sole caregiver for a parent was an extraordinary and

4    compelling reason warranting release).       But see United States v.

5    Goldberg, No. CR 12-180 (BAH), 2020 WL 1853298, at *4 (D.D.C.

6    Apr. 13, 2020) (“While certainly admirable, a desire to help care

7    for one’s elderly parents does not qualify as an ‘extraordinary

8    and compelling reason’ for release under U.S.S.G. § 1B1.13, nor,

9    therefore, under 18 U.S.C. § 3582(c)(1)(A)(i).”); United States

10   v. Ingram, No. 2:14-cr-40, 2019 WL 3162305, at *2 (S.D. Ohio July

11   16, 2019) (need to care for 93-year old mother in hospice was not

12   an extraordinary and compelling reason for compassionate release

13   as “many, if not all inmates, have aging and sick parents”).

14                The court is persuaded by the district court’s

15   determination in Goldberg, 2020 WL 1853298, at *4.         There, the

16   court explained that the Sentencing Commission’s policy statement

17   specifically allows for sentencing reductions based on the need

18   to care for the defendant’s minor children, spouse, or registered

19   partner.     Conspicuously absent from this list is the need to care

20   for other individuals such as elderly parents, despite the
21   frequency with which adults act as caregivers for elderly

22   relatives.

23                Even assuming the court may consider factors not

24   included in the Sentencing Commission’s policy statements,

25   including the desire to take care of elderly grandparents, see,

26   e.g., United States v. Brooker, 976 F.3d 228, 236-38 (2d Cir.
27   2020), the court does not find that defendant’s situation merits

28   compassionate release.     Defendant has served only about 20 months
                                         3
      Case 2:17-cr-00205-WBS Document 69 Filed 11/19/20 Page 4 of 4


1    of his 52-month sentence, which was already significantly below

2    the original 70-87 months Guidelines range for possession with

3    intent to distribute a controlled substance analogue.            Defendant

4    also has a lengthy history of substance abuse, including while on

5    pretrial release, and was arrested for theft while on pretrial

6    release.   (See PSR (Docket No. 45).)

7               To be eligible for compassionate release, defendant

8    must demonstrate that he is “not a danger to the safety of any

9    other person or to the community.”      U.S.S.G. § 1B1.13(2); United

10   States v. Richardson, No. 2:16-cr-69 TLN, 2020 WL 5203430, at *2

11   (E.D. Cal. Sept. 1, 2020).     Given defendant’s offense and

12   history, releasing him to the very residence where he carried out

13   his opioid manufacturing operation (only three years earlier)

14   poses a significant risk to the safety of the community.           (See

15   Plea Agreement Ex. A. (Docket No. 43).) Accordingly, the motion

16   will be denied.

17              IT IS THEREFORE ORDERED that defendant’s motion for

18   compassionate release (Docket No. 268), be, and the same hereby

19   is, DENIED.

20   Dated:   November 19, 2020
21

22

23

24

25

26
27

28
                                         4
